Title: To John Adams from Alpheus Cary, 13 October 1817
From: Cary, Alpheus
To: Adams, John


				
					Sir,
					Boston Oct. 13th. 1817.
				
				I received on Saturday last, through the medium of the Post-Office, a letter from you dated the 9th. inst. in which you request me to procure you a piece of white marble 24 inches in length, by 20 inches in breadth, with an inscription engraved on it. Your request shall be immediately attended to, and the slab ready for delivery within eight or ten days from the date of this letter. You have said nothing respecting the thickness of the slab, therefore I shall make it of what I consider a proper thickness to insure its permanency, say from 2 to 3 inches.Very respectfully I am Sir, / Your obt. humble servt.
				
					Alpheus Cary
				
				
			